Case: 18-10861   Date Filed: 12/04/2018   Page: 1 of 7


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-10861
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:16-cv-00151-LGW-RSB



MICHAEL BOYD,

                                            Plaintiff-Appellant,


                                 versus


WELLS FARGO FINANCIAL BANK, INC.,
WELLS FARGO BANK, N.A.,

                                            Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (December 4, 2018)
                Case: 18-10861       Date Filed: 12/04/2018      Page: 2 of 7


Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:

       Plaintiff-Appellant Michael Boyd appeals the district court’s grant of

summary judgment in favor of Defendants Wells Fargo Financial Bank, Inc.

(WFFBI) and Wells Fargo Bank, N.A. (WFBNA). He contends the district court

erred both by not remanding the case to state court and by ruling that his claims

were barred by the statute of limitations. After review,1 we affirm.

                                    I. BACKGROUND

       In September 2009, Boyd filed a state-court complaint against WFFBI in

Glynn County, Georgia. Boyd alleged that WFFBI falsely reported an unpaid debt

to credit agencies, in violation of the Fair Credit Reporting Act (FCRA), 15 U.S.C.

§ 1601 et seq. Boyd attempted to serve the complaint by having a deputy sheriff

leave a copy with a WFBNA employee in South Dakota. WFFBI never appeared.

Almost five years later, in August 2014, the state court entered a default judgment.

       In April 2016, WFBNA moved to set aside the default judgment. WFBNA

pointed out, among other things, that WFFBI was a non-existent entity.

Specifically, WFFBI was never a legal entity or trade name associated with

WFBNA, and a similarly named entity—Wells Fargo Financial Bank (without the


       1
          We review de novo a district court’s grant of summary judgment, “viewing all of the
facts in the record in the light most favorable to the non-movant.” Green v. Graham, 906 F.3d
955, 959 (11th Cir. 2018) (quotation omitted).

                                               2
               Case: 18-10861    Date Filed: 12/04/2018   Page: 3 of 7


“Inc.”)—merged into WFBNA before Boyd initiated his suit. Thus, according to

WFBNA, the default judgment against WFFBI was invalid.

      In addition, WFBNA contended the default judgment against WFFBI was

void because valid service of process was never obtained. According to WFBNA,

the employee who received the original complaint was never authorized to accept

service on behalf of WFBNA or any related entity. Further, WFBNA asserted it

did not become aware of the state-court lawsuit until Boyd filed a related federal

lawsuit in 2015.

      The state court agreed with WFBNA and set aside the default judgment. In

doing so, it found both that WFFBI did not exist and that service of the original

complaint was invalid because the employee who received it “was not authorized

to accept service on behalf of any Wells Fargo-related entity.”

      After the default judgment was voided, Boyd moved to add WFBNA as a

party. Over WFBNA’s opposition, the state court granted Boyd’s motion, added

WFBNA as a party, and directed the clerk to issue a summons on September 19,

2016. An amended complaint, alleging claims against WFBNA, was filed on

September 27, 2016 and served on a WFBNA employee in Brunswick, Georgia on

October 12, 2016. On November 10, 2016, WFBNA removed the case to the U.S.

District Court for the Southern District of Georgia, citing both federal-question and

diversity jurisdiction.


                                          3
                 Case: 18-10861       Date Filed: 12/04/2018        Page: 4 of 7


       At the district court, WFBNA moved to dismiss the complaint, contending

(among other things) that the applicable statutes of limitations had expired and

Boyd’s new claims did not relate back to the original complaint he filed in 2009.

Boyd responded that his claims related back to the 2009 complaint, citing the state

court’s decision to allow WFBNA to be added as a party over its objection. Boyd

also filed a motion to remand the case to state court, contending WFBNA’s

removal was untimely under 28 U.S.C. § 1446(b) because its employee had notice

of the complaint in 2009.

       The district court denied the motion to remand, finding WFBNA’s removal

was timely under 28 U.S.C. § 1446(b) because notice of removal was filed within

30 days of WFBNA being formally served with Boyd’s amended complaint. But

because the motion to dismiss could not be decided without reference to facts

outside the amended complaint, the district court asked that the motion to dismiss

be re-filed as a motion for summary judgment. WFBNA obliged, and the district

court then granted summary judgment, holding that Boyd’s claims against

WFBNA were barred by the applicable statutes of limitations because they did not

relate back to the original complaint filed in 2009. Boyd timely appealed.2




       2
          Boyd’s notice of appeal also sought review of the state court’s order setting aside the
default judgment. That portion of the appeal was dismissed for lack of jurisdiction on June 27,
2018.


                                                 4
                Case: 18-10861        Date Filed: 12/04/2018      Page: 5 of 7




                                      II. DISCUSSION

A. Removal3

       Boyd first contends the case should have been remanded because WFBNA’s

removal was untimely. The state court determined that Boyd’s 2009 service

attempt was legally insufficient because the WFBNA employee with whom he left

the complaint was not authorized to accept service on behalf of WFBNA or any

related entity. The district court thus correctly concluded that, because WFBNA

was not formally served until October 12, 2016, removal was timely under

28 U.S.C. § 1446(b). 4 See Bailey v. Janssen Pharm., Inc., 536 F.3d 1202, 1209

(11th Cir. 2008) (“[E]ach defendant, upon formal service of process, [has] thirty

days to file a notice of removal pursuant to § 1446(b).” (emphasis added)).




       3
         We review de novo a district court’s denial of a motion to remand. Henderson v. Wash.
Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006).
       4
          Boyd contends on appeal that removal was also untimely under 28 U.S.C. § 1446(c).
Because Boyd did not properly assert that argument before the district court, the issue has been
waived. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004); see
also Loftin v. Rush, 767 F.2d 800, 805 (11th Cir. 1985) (“The time limitation for removal is not
jurisdictional but rather is modal or formal and may be waived. Failure to object to defects
constitutes waiver and may preclude a party from seeking remand to state court.” (citations
omitted)), abrogated on other grounds by Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 714–
15 (1996).


                                                5
                  Case: 18-10861      Date Filed: 12/04/2018       Page: 6 of 7




B. Relation Back 5

       Boyd next contends the district court erred by determining that his amended

complaint did not relate back to his original complaint. He argues that, because a

WFBNA employee received a copy of his original complaint in 2009, WFBNA

was given sufficient notice of the complaint, and it should have known the

complaint would have been asserted against it (rather than WFFBI) but for a

mistake as to the proper party’s identity. 6 See Fed. R. Civ. P. 15(c)(1)(C). The

state court determined that Boyd’s 2009 service attempt was legally insufficient

because the employee who received the complaint was not authorized to accept

service on behalf of WFBNA. Given that finding, the district court did not clearly

err in determining that WFBNA did not receive timely and adequate notice of the

2009 complaint for purposes of Rule 15(c)(1)(C)(i).7 Consequently, the district


       5
         We review for abuse of discretion a district court’s determination of whether an
amended complaint relates back to an original complaint, and we review for clear error the
findings of fact on which the determination was based. Powers v. Graff, 148 F.3d 1223, 1226
(11th Cir. 1998).
       6
         To the extent Boyd claims the relation-back issue was decided by the state court, he has
abandoned that claim by failing to provide legal argument or relevant authorities concerning the
preclusive effect of the state court’s judgment. See Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim when he
either makes only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority.”).
       7
           Boyd contends Georgia law should determine whether the amended complaint relates
                                                6
                Case: 18-10861       Date Filed: 12/04/2018       Page: 7 of 7


court did not abuse its discretion by concluding that Boyd’s amended complaint

did not relate back to his original complaint.

                                    III. CONCLUSION

       The district court did not err by concluding that removal was timely.

Likewise, the district court did not abuse its discretion by concluding that Boyd’s

amended complaint did not relate back to his original complaint. The district court

therefore did not err by granting summary judgment on the basis that the claims in

Boyd’s amended complaint were barred by the applicable statutes of limitations.

       AFFIRMED.




back to the original complaint. We need not decide the extent to which state or federal law
controls this issue. Given the district court’s finding that WFBNA did not receive timely and
adequate notice of the original complaint, the result is the same under either body of law.
Compare Fed. R. Civ. P. 15(c)(1)(C)(i) (requiring that the added party must timely be given
“such notice of the action that it will not be prejudiced in defending on the merits”), with
Valentino v. Matara, 670 S.E.2d 480, 482 (Ga. Ct. App. 2008) (requiring that “the new
defendant must have had sufficient notice of the lawsuit”).
                                               7